Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/22 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranieri US 2008/0234595 in view of Banner et al. US 2014/0276173.
Regarding claims 1, 8 and 9, Ranieri method for estimating respiratory muscle pressure and respiratory mechanics using a P0.1 maneuver for a patient connected to a ventilator, comprising: 
 	detecting patient inspiration onset ([¶7,16][FIG1]); 
 automatically occluding the airway between the ventilator and the patient for a first predetermined time period responsive to the detecting step ([¶9]), 
estimating a first respiratory muscle pressure (Pmus) profile during the airway occlusion ([FIG1] first time period is b-c);  
estimating resistance (R) and compliance (C) values ([¶9] resistance and compliance are calculated) and a second Pmus profile generated during a second predetermined time period ([FIG1] d-e is the second time period); 
estimating a third Pmus profile during a third predetermined time period that extends from the end of the second predetermined time period until the end of inspiration ([FIG1] section e-f is the third time period); 
estimating Pmus(t) over an entire breath by concatenating the first, second and third Pmus profiles ([FIG1,2]); and 
outputting the estimated R and C values and the estimated Pmus profiles on a display. Raineri does not specifically disclose the display but discloses data that is outputted somehow ([¶26,27] the resistance and elastance are determined and compliance can be determined from that through simple algebraic manipulation and the Pmus profiles can be displayed as well).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Raineri with a display in order to access the calculated information.


Ranieri does not specifically disclose the method further comprising estimating a work of breathing (WOB) by integrating a product between Pmus(t) and V(t) over an inhalation phase of a current breath.  Banner teaches a similar ventilation device in the same field of endeavor that determines work of breathing ([¶29]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ranieri with the teachings of Banner in order to have a correct bedside patient assessment and evaluating the effects of ventilator therapy ([¶5]).
Raineri discloses controlling the ventilator based on the sensed signals ([¶28]) but not specifically the work of breathing. Banner teaches using the work of breathing to control or modify the ventilator ([¶21]).
Regarding claims 2 and 10, Ranieri discloses estimating the first Pmus profile during the airway occlusion comprises fitting a first polynomial model of Pmus to the airway 3pressure measurements during the airway occlusion ([¶5][claim 4] a polynomial equation is used to determine Pmus) but does not specifically disclose estimating the first Pmus profile via a Least-Square (LS) technique. Banner teaches a similar ventilation device in the same field of endeavor that uses a least squares regression to fit its polynomial equation ([¶71]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ranieri with the teachings of Banner as it is no more than use of known technique to improve similar devices. 
 	Regarding claim 3, Ranieri discloses estimating the second Pmus profile during the airway occlusion comprises extending the first polynomial model of Pmus in time ([¶5][claim 4] a polynomial equation is used to determine Pmus).  

Regarding claims 4 and 11, Ranieri discloses the first and second time periods are less than approximately 150ms in duration ([¶9] the first period is 0.1 seconds and the second time period is less than that).
Regarding claims 5 and 12, Ranieri does not specifically disclose the first and second time periods are approximately 100ms in duration.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 IIA and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 

Regarding claim 14, Ranieri discloses the ventilator is operating in proportional assist ventilation (PAV) mode ([¶5]).  


Response to Arguments
Applicant's arguments filed 8/25/22, regarding 103 rejection, have been fully considered but they are not persuasive. 
Regarding the 103 rejection, Examiner respectfully disagrees. Banner teaches controlling the ventilator based on the work of breathing calculation.  Specifically, Danner discloses that WOB is determined by integrating the change in pressure with the change in volume. This is a standard equation for work. Danner discloses using Pmus and substituting Pmus through simple algebraic manipulation for change in pressure at the distal end used in the WOB equation would have been obvious to one of ordinary skill in the art. Additionally, Raineri discloses determining Pmus and using it in various calculations as well.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951. The examiner can normally be reached 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792